Per Curiam.

The question of fact involved in this- case was a very close one, and was decided by the jury in favor of the plaintiff. It cannot be said that their verdict was against the weight of evidence, and it should not, therefore, be disturbed. The judge’s charge fairly presented the issue which was to be determined, and correctly instructed the jury upon the law of the case. We have examined the exceptions taken by the counsel for the defendants *761■which are disclosed by the record, and are of the opinion that they do not disclose error -for which the judgment should be reversed. Judgment affirmed, with costs. .
Present: Beekman, P. J., Gildersleeve and Giegerich, JJ.
Judgment affirmed, with costs.